NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JOHN VICTOR GLASSCOCK, Appellant.

                             No. 1 CA-CR 20-0528
                               FILED 7-22-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR 2018-140001-001
          The Honorable Monica S. Garfinkel, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                           STATE v. GLASSCOCK
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. John Glasscock was given the opportunity to file a
supplemental brief but did not do so. Our obligation is to review the entire
record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999),
viewing the evidence in the light most favorable to sustaining the
conviction and resolving all reasonable inferences against Glasscock, State
v. Guerra, 161 Ariz. 289, 293 (1989).

¶2            In August 2018, Glasscock was driving a vehicle with a
temporary, paper license plate taped to the back window. Glasscock had
bought the vehicle a few weeks before. Officer Jason Kline, on his routine
patrol, observed Glasscock’s vehicle and was unable to read the temporary
paper plate. He initiated a traffic stop.

¶3            After being pulled over, Glasscock told Officer Kline that his
driver’s license was suspended. The officer asked if there were any
weapons in the vehicle, and both Glasscock and his passenger answered
“no.” Officer Kline arrested Glasscock for driving with a suspended license.
He then began preparing to impound Glasscock’s vehicle. At some point,
police back-up arrived, and the officers began to inventory the contents of
the vehicle. Officer Juan Gonzales noticed the “back end of a metal piece”
in the driver’s door panel, partially obscured by miscellaneous papers.
After removing the papers, Officer Gonzales discovered the item was an
approximately 11-inch knife.

¶4            Officer Kline transported Glasscock back to the Glendale city
jail for processing. After reading him his Miranda rights, Officer Kline
interviewed Glasscock. During the interview, Officer Kline told Glasscock
“You know you’re not supposed to possess certain weapons then, right?”
Glasscock responded, “All I had was a knife.” Glasscock then explained
that he did not remember that the knife was in the car when he told Officer


                                        2
                          STATE v. GLASSCOCK
                           Decision of the Court

Kline that there were no weapons in the vehicle. Officer Kline asked, “So
that’s your knife?” Glasscock responded, “Yes sir.”

¶5            The State charged Glasscock with possession of a deadly
weapon while a prohibited possessor—a “misconduct involving weapons”
charge and a class 4 felony. A.R.S. § 13-3102(A)(4), (M). In an amendment
to the information, the state alleged five historical, non-dangerous felony
convictions. At trial, the State called Sergeant Jeff Daukas, who testified as
a knife expert. He opined that the knife recovered from the vehicle was a
type of survival knife designed for lethal use. Glasscock testified that he
purchased the vehicle from the previous owner, and that Glasscock’s
girlfriend found the knife in the driver’s side door. He testified that he
asked his girlfriend to throw the knife out, assumed that she had done so,
and did not know the knife was still in the door until he watched police
remove it from the car. He claimed to have never physically handled the
knife. He also explained that he told Officer Kline the knife was his because
he did not want the police to think it belonged to the passenger.

¶6             Glasscock did not appear for the last day of trial. The court
implicitly found Glasscock’s absence to be without good cause and
proceeded in absentia. After closing arguments, the jury convicted
Glasscock on the weapons misconduct charge. Glasscock was apprehended
shortly after, and sentencing was scheduled.1 Before sentencing, the court
found that Glasscock had five prior felony convictions. The court sentenced
Glasscock as a category 3, repetitive-offender, giving him a mitigated
prison term of 8 years with 271 days of presentence incarceration credit.
Glasscock timely appealed.

¶7             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Glasscock was present
and represented by counsel at all critical stages of the proceedings against

1      Under A.R.S. § 13-4033(C), a defendant may waive his right to an
appeal if his absence causes sentencing to occur more than 90 days after
conviction. In this case, sentencing occurred about nine months after the
verdict. Arguably, this delay was partially Glasscock’s fault because he
failed to appear for the final day of trial, although sentencing was also
continued several times due to COVID-19. However, for § 13-4033(C) to bar
an appeal, the superior court must make a finding at sentencing that the
defendant “knowingly, voluntarily, and intelligently waived his right to
appeal.” State v. Nunn, 250 Ariz. 366, 369, ¶ 9 (App. 2020). Because the
superior court made no such finding at sentencing, § 13-4033(C) does not
bar Glasscock’s appeal.


                                      3
                          STATE v. GLASSCOCK
                           Decision of the Court

him, except for the final day of trial. However, the court implicitly found
that Glasscock’s absence was without cause, holding trial in absentia. Thus,
Glasscock waived his right to be present. Ariz. R. Crim. P. 9.1. The evidence
presented at trial supports the conviction, and the sentence imposed by the
court falls within the range permitted by law. As far as the record reveals,
these proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure and Glasscock’s constitutional and statutory rights.
Therefore, we affirm Glasscock’s conviction and sentence.

¶8            Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Glasscock of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Glasscock has
30 days from the date of this decision to proceed, if he wishes, with a pro
per motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4